IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 September 18, 2009
                                 No. 08-51108
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

ALEX ENAMORADO-LOPEZ,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 2:08-CR-178-ALL


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
      Alex Enamorado-Lopez (Enamorado) appeals his 57-month sentence
imposed following his guilty plea conviction for illegal reentry after deportation,
in violation of 8 U.S.C. § 1326. He argues that the sentence is greater than
necessary to meet the sentencing goals outlined in 18 U.S.C. § 3553(a) and
specifically asserts that, in light of Kimbrough v. United States, 128 S. Ct. 558
(2007),   the   presumption    of   reasonableness    does   not    apply   to   his



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-51108

within-guidelines sentence because the illegal reentry guideline, U.S.S.G.
§ 2L1.2, is flawed in that it is not supported by “empirical data and national
experience.”
      We have consistently rejected Enamorado’s “empirical data” argument,
concluding that Kimbrough does not question the presumption of reasonableness
and does not require district or appellate courts to independently analyze the
empirical grounding behind each individual guideline. See United States v.
Duarte,   569   F.3d   528,   529-30   (5th   Cir.   2009);   United   States   v.
Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009), pet. for cert. filed,
(June 24, 2009) (No. 08-11099). Because the sentence imposed by the district
court was within the advisory guidelines range of 57 to 71 months of
imprisonment, it is entitled to a presumption of reasonableness. See United
States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006); United States v. Campos-
Maldonado, 531 F.3d 337, 338 (5th Cir.), cert. denied, 129 S. Ct. 328 (2008).
Enamorado has not shown sufficient reason for this court to disturb that
presumption. See Campos-Maldonado, 531 F.3d at 339.
      The judgment of the district court is AFFIRMED.




                                       2